                                                                            FiLED
                                                                      U.S.OiSTi^CT COUftT
                                                                        SAVANNAH DIV.
                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA                   ZGisnrr 13 flHiM59
                          SAVANNAH DIVISION


UNITED STATES OF AMERICA                        CASE NO:4:18-CR-SSW0IST.

V.



PABLO RANGEL-RUBIO,

JUAN RANGEI^RUBIO,and

HIGINIO PEREZ-BRAVO



                                  ORDER


      Upon motion of the United States, it is ORDERED that the Indictment be

unsealed.


     This }I 3av of December, 2018.



                                      ^orable James E. Graham
                                       ited States Magistrate Court
                                  'Southern District of Georgia
